DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of invention I (claims 1-16) and species VIII (figure 1.14) in the reply filed on 22 May 2022 is acknowledged.  The traversal is on the ground(s) that “Claim 17 specifically includes, verbatim, each and every one of the drinking vessel limitations of Claim 1. Therefore, Claim 17, as claimed, cannot be practiced with "another, materially different product." Therefore, the following election is respectfully made with traverse on this basis” and further states “The method claimed in Claim 11 clearly recites that it is carried out with exactly the product claimed, of product Claims 1- 16, reciting each and every feature of the claimed product therein. As stated in 37 C.F.R. § 1.141, restriction is only proper where "a showing of distinctness between the product and process of using" it is made by the Examiner. It does not matter that other products may be added to the method, along with the claimed product, in additional species inventions not set forth in the Application. That will always be possible, logically, and the Examiner's position to the contrary would mean that every product must be distinct from every process for its use, even when the product is literally stated verbatim in the process claim for its use, because it is always possible to add further elements onto the claimed product in method claims. This is not consistent with current USPTO Restriction practice” and lastly states “examination of Invention II does require a search of each aspect of Invention I, again because each and every one of Invention I's elements are also recited verbatim in Claim II. Thus, there is no additional burden, let alone a serious one, on the Examiner which can be avoided by the current Restriction. As the Action pointed out, both distinctness and a serious search and/or examination burden if restriction were not required”. This is not found persuasive because claims 17-20 positively recites the holding of water and/or an aqueous solution (ice) where claims 1-16 disclose a product for holding the ice. Therefore, the claims positively recite different claim limitations. Furthermore, a serious search burden does exist since methods and products are classified separately, as explained in the restriction requirement.
Furthermore, regarding applicant election, applicant stated that claims 1-16 are part of the elected species VIII (figure 1.14). However, it appears that claims 12-14 and 16 are directed towards non-elected species. For example, figure 1.14 does not show at least one flexible arm on the ice holding device 1-1401. The specification (pages 21-26 with reference to figure 1.14) makes no mention of the ice holding device (claim 1) being a weight (claim 4) having a flexible arm (claim 12). Page 25 states “For example, when switched to an ice-holding or ice-gripping position, any of the arms set forth in this application then exert a downward, continuous ice-holding force onto frozen fluids held within such cavities. As another example, also as discussed above, as water or an aqueous fluid freezes within a cavity of any of the drinking vessels set forth in this application, downward-facing surfaces of the ice- holding devices (e.g., any of the arms or weights set forth in this application) then exert additional downward, holding force onto the freezing fluids as they solidify and expand, pressing upward on those arms or weights”. These mentions of “arms” do not define the embodiment represented by species VIII (figure 1.14). Therefore, claims 12-14 are withdrawn from further consideration since they are directed to non-elected species. Furthermore, regarding claim 16, the specification (pages 21-26 with reference to figure 1.14) makes no mention of a mold. Furthermore, figure 1.14 does not show a mold. This limitation appears to be directed to other non-elected species. Therefore, claim 16 is withdrawn from further consideration as being directed towards a non-elected species.
Therefore, claims 1-11 and 15 appear to be directed to species VIII.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Walter (US 9,895,013).
Regarding claim 1, Walter teaches a drinking vessel (figure 11: For purposes of the rejection, figure 11 will be used. However, figures 1, 3 and 4 may be referred to for showing features which are inherent to figure 11, yet shown in other figures) comprising a cavity (figure 1, reference C) and at least one ice-holding device (figure 11, reference 18) exerting a continuous ice-holding force against ice formed, expanding at or about a bottom of said cavity, in addition to force due to weight of said ice (figure 3, reference 28: If water is filled up or just over the ice holding device 18 and frozen, the limitation is met: Furthermore, this limitation is an intended use recitation since the ice is not positively recited. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Since the limitation has not been positively claimed, the system of Walter is capable of performing the recited function); wherein said ice-holding device permits the escape of a liquid held within said cavity, when said drinking vessel is tipped, through an open top of said drinking vessel (figure 4, reference 30); and wherein at least some of said continuous ice-holding force directly results from pressure created by said expanding at or about the bottom of said cavity (figure 3, reference 28: This limitation is inherent as described above and also intended use).
Regarding claim 2, Walter teaches all of the claim limitations of claim 1, as shown above. Furthermore, Walter teaches at least part of said drinking vessel is substantially transparent (column 7, lines 13-18).
Regarding claim 3, Walter teaches all of the claim limitations of claim 1, as shown above. Furthermore, Walter teaches at least part of said ice-holding device is substantially transparent (column 7, lines 13-18).
Regarding claim 4, Walter teaches all of the claim limitations of claim 1, as shown above. Furthermore, Walter teaches said ice-holding device comprises a weight (figure 11, reference 18/20: the ice holding device is a ring 18 which is a weight) held on a raised mount (figure 11, reference 30: the fastener/projection 30 is raised above the base of the container 10’’’ and mounts the ice holding device 18/20 to the vessel) within said cavity (figure 11 and 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Walter (US 9,895,013), as applied to claim 4 above, and further in view of Kitto (US 8,613,369).
Regarding claim 5, Walter teaches all of the claim limitations of claim 4, as shown above. 
Furthermore, Walter teaches the weight including fastener for connecting the weight to the raised mount (figure 11, reference 30 and column 7, lines 42-43: the fastener/projection 30 is raised above the base of the container 10’’’ and mounts the ice holding device 18/20 to the vessel by way of a screw).
Walter discloses the claimed invention except that the fastener is a screw instead of a magnet. Kitto shows that a magnet was an equivalent structure known in the art (column 7, lines 50-56). In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Kitto represents evidence that magnets were art-recognized equivalent structures for screws. Therefore, because these two fasteners/attachment means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the screw of Walter for a magnet. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the weight of Walter to comprise a magnet, as disclosed by Kitto, because including the magnet would allow for a quick removal of the weight for purposes of cleaning the vessel.
	Regarding claim 6, Walter, in view of Kitto, teach all of the claim limitations of claim 5, as shown above. Furthermore, Kitto teaches a housing of said drinking vessel comprises a magnet or ferromagnetic material (column 7, lines 8-10).
	Regarding claim 7, Walter, in view of Kitto, teach all of the claim limitations of claim 6, as shown above. Furthermore, modified Walter teaches a dipole of said drinking vessel opposes a dipole of said weight when held within a block of ice inserted into said drinking vessel (figure 8 of Kitto: when combining the magnetic teachings of Kitto, with the weight and vessel of Walter, this would be an inherent feature in order for the weight magnet and housing magnet to connect to one another).

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Walter (US 9,895,013), as applied to claim 4 above, and further in view of Prosise et al. (US 20140352349).
Regarding claim 8, Walter teaches all of the claim limitations of claim 4, as shown above. 
Walter does not explicitly teach said weight comprises a refrigerant. However, Prosise does teach said weight comprises a refrigerant (figure 1A, reference 31 and paragraph 17).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the weight of Walter to include a refrigerant, as disclosed by Prosise, because including the refrigerant allows for maintaining or regulating the temperature of the fluid within the vessel, as explained by Prosise (paragraph 17).

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Walter (US 9,895,013), as applied to claim 4 above, and further in view of Brewster et al. (US 20150053702).
Regarding claim 9, Walter teaches all of the claim limitations of claim 4, as shown above. 
Walter does not explicitly teach said weight comprises a control system, comprising computer hardware and software and at least one sensor and/or actuator. However, Brewster does teach said weight comprises a control system (paragraph 66), comprising computer hardware and software (paragraph 66) and at least one sensor and/or actuator (paragraph 27).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the weight of Walter to include said drinking vessel comprises said weight comprises a control system, comprising computer hardware and software and at least one sensor and/or actuator, as disclosed by Brewster, because including said weight comprises a control system, comprising computer hardware and software and at least one sensor and/or actuator allows for the vessel to provide information to the user, as explained by Brewster (paragraph 72).
Regarding claim 10, Walter, in view of Brewster, teach all of the claim limitations of claim 9, as shown above. Furthermore, Brewster teaches said weight comprises a camera (paragraph 52).
Regarding claim 11, Walter, in view of Brewster, teach all of the claim limitations of claim 9, as shown above. Furthermore, Brewster teaches said weight comprises a light display (paragraph 47).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Walter (US 9,895,013), as applied to claim 1 above, and further in view of Brosius (US D724,894).
Regarding claim 15, Walter teaches all of the claim limitations of claim 1, as shown above. 
Walter does not explicitly teach said drinking vessel comprises a water line or water line marker written on or about said drinking vessel. However, Brosius does teach said drinking vessel comprises a water line or water line marker written on or about said drinking vessel (figure 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vessel of Walter to include said drinking vessel comprises a water line or water line marker written on or about said drinking vessel, as disclosed by Brosius, because including a water line or water line marker written on or about said drinking vessel allows for a user to track their daily fluid intake, as explained by Brosius (title).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,743,690. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, USP ‘690 (claim 1) teaches all the claim limitations of claim 1.
Regarding claim 15, USP ‘690 (claim 7) teaches all the claim limitations of claim 15.

Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,743,690 in view of Walter (US 9,895,013). 
Regarding claim 2, USP ‘690 (claim 1) teaches all of the claim limitations of claim 1. 
USP ‘690 does not teach at least part of said drinking vessel is substantially transparent. However, Walter does teach at least part of said drinking vessel is substantially transparent (column 7, lines 13-18).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vessel of USP ‘690 to be substantially transparent, as disclosed by Walter, because having the vessel be transparent allows for a user to see the fluid liquid level through the vessel.
Regarding claim 3, USP ‘690 (claim 1) teaches all of the claim limitations of claim 1. 
USP ‘690 does not teach at least part of said ice-holding device is substantially transparent. However, Walter does teach at least part of said ice-holding device is substantially transparent (column 7, lines 13-18).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vessel of USP ‘690 to be substantially transparent, as disclosed by Walter, because having the ice holding device be transparent allows for a user to see the fluid liquid level through the device.
Regarding claim 4, USP ‘690 (claim 1) teaches all of the claim limitations of claim 1. 
USP ‘690 does not teach said ice-holding device comprises a weight held on a raised mount within said cavity. However, Walter does teach the ice-holding device comprises a weight (figure 11, reference 18/20: the ice holding device is a ring 18 which is a weight) held on a raised mount (figure 11, reference 30: the fastener/projection 30 is raised above the base of the container 10’’’ and mounts the ice holding device 18/20 to the vessel) within said cavity (figure 11 and 8).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vessel of USP ‘690 to have said ice-holding device comprises a weight held on a raised mount within said cavity, as disclosed by Walter, because having said ice-holding device comprises a weight held on a raised mount within said cavity allows for the ice holding device to be removed for cleaning.

Claims 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,743,690 in view of Walter (US 9,895,013), as applied to claim 4 above, and further in view of Kitto (US 8,613,369).
Regarding claim 5, USP ‘690, in view of Walter, teach all of the claim limitations of claim 4, as shown above. 
Furthermore, Walter teaches the weight including fastener for connecting the weight to the raised mount (figure 11, reference 30 and column 7, lines 42-43: the fastener/projection 30 is raised above the base of the container 10’’’ and mounts the ice holding device 18/20 to the vessel by way of a screw).
USP ‘690, in view of Walter, discloses the claimed invention except that the fastener is a screw instead of a magnet. Kitto shows that a magnet was an equivalent structure known in the art (column 7, lines 50-56). In order to rely on equivalence as a rationale supporting an obviousness-type rejection, the equivalency must be recognized in the prior art. In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958). Kitto represents evidence that magnets were art-recognized equivalent structures for screws. Therefore, because these two fasteners/attachment means were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute the screw of Walter for a magnet. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the weight of USP ‘690, in view of Walter, to comprise a magnet, as disclosed by Kitto, because including the magnet would allow for a quick removal of the weight for purposes of cleaning the vessel.
	Regarding claim 6, USP ‘690, in view of Walter and Kitto, teach all of the claim limitations of claim 5, as shown above. Furthermore, Kitto teaches a housing of said drinking vessel comprises a magnet or ferromagnetic material (column 7, lines 8-10).
	Regarding claim 7, USP ‘690, in view of Walter and Kitto, teach all of the claim limitations of claim 6, as shown above. Furthermore, modified USP ‘690 teaches a dipole of said drinking vessel opposes a dipole of said weight when held within a block of ice inserted into said drinking vessel (figure 8 of Kitto: when combining the magnetic teachings of Kitto, with the weight and vessel of modified USP ‘690, this would be an inherent feature in order for the weight magnet and housing magnet to connect to one another).

Claims 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,743,690 in view of Walter (US 9,895,013), as applied to claim 4 above, and further in view of Prosise et al. (US 20140352349).
Regarding claim 8, USP ‘690, in view of Walter, teach all of the claim limitations of claim 4, as shown above. 
USP ‘690, in view of Walter, do not explicitly teach said weight comprises a refrigerant. However, Prosise does teach said weight comprises a refrigerant (figure 1A, reference 31 and paragraph 17).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the weight of USP ‘690, in view of Walter, to include a refrigerant, as disclosed by Prosise, because including the refrigerant allows for maintaining or regulating the temperature of the fluid within the vessel, as explained by Prosise (paragraph 17).

Claims 9-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,743,690 in view of Walter (US 9,895,013), as applied to claim 4 above, and further in view of Brewster et al. (US 20150053702).
Regarding claim 9, USP ‘690, in view of Walter, teach all of the claim limitations of claim 4, as shown above. 
USP ‘690, in view of Walter, do not explicitly teach said weight comprises a control system, comprising computer hardware and software and at least one sensor and/or actuator. However, Brewster does teach said weight comprises a control system (paragraph 66), comprising computer hardware and software (paragraph 66) and at least one sensor and/or actuator (paragraph 27).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the weight of USP ‘690, in view of Walter, to include said drinking vessel comprises said weight comprises a control system, comprising computer hardware and software and at least one sensor and/or actuator, as disclosed by Brewster, because including said weight comprises a control system, comprising computer hardware and software and at least one sensor and/or actuator allows for the vessel to provide information to the user, as explained by Brewster (paragraph 72).
Regarding claim 10, USP ‘690, in view of Walter and Brewster, teach all of the claim limitations of claim 9, as shown above. Furthermore, Brewster teaches said weight comprises a camera (paragraph 52).
Regarding claim 11, USP ‘690, in view of Walter and Brewster, teach all of the claim limitations of claim 9, as shown above. Furthermore, Brewster teaches said weight comprises a light display (paragraph 47).

Claims 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,743,690 in view of Brosius (US D724,894).
Regarding claim 15, USP ‘690 teaches all of the claim limitations of claim 1, as shown above. 
USP ‘690 does not explicitly teach said drinking vessel comprises a water line or water line marker written on or about said drinking vessel. However, Brosius does teach said drinking vessel comprises a water line or water line marker written on or about said drinking vessel (figure 2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the vessel of USP ‘690 to include said drinking vessel comprises a water line or water line marker written on or about said drinking vessel, as disclosed by Brosius, because including a water line or water line marker written on or about said drinking vessel allows for a user to track their daily fluid intake, as explained by Brosius (title).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER A PAGAN whose telephone number is (571)270-7719. The examiner can normally be reached Monday - Thursday: 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER A PAGAN/Examiner, Art Unit 3735